Citation Nr: 1629472	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability,


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to January 2006 and from January 2008 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.

In March 2016, the Veteran presented sworn testimony at a videoconference hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Lumbar degenerative disc disease is related to service.


CONCLUSION OF LAW

Lumbar degenerative disc disease was incurred during wartime service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim. 

Analysis

The Veteran contends that his current lumbar spine disability is related to service, in particular from wearing heavy and uncomfortable equipment during his service in Iraq in his second period of active service.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

The Board acknowledges that the Veteran was treated during his second period of active service for complaints of low back pain.  Specifically, a private treatment record from D.S., D.C. dated September 2009 indicates that the Veteran received treatment for low back pain starting in August 2008.  At that time, the Veteran reported that he was in Iraq 2 weeks ago and his back had been bothering him since then.  The Veteran also received treatment in February 2009 following his separation from active service and he reported increased back pain from wearing a new type of body armor that was uncomfortable.  An X-ray report dated February 2009 revealed an impression of IVF encroachment of L4-L5, L5-S1, Disc Thinning L5-S1.  The Board also notes that an April 2009 service examination during the Veterans' National Guard duty documents his complaint of back pain.  However, the Veteran's service treatment records during his periods of active service, to include his December 2008 separation examination, are absent complaints of or treatment for a back disability.  

A May 2012 VA treatment record documents an assessment of lumbar degenerative disc disease. 

The Veteran is competent to report symptoms and diagnoses of a lumbar spine disorder, as well as when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent). 

The evidence establishes that the Veteran has reported onset of back pain during his second period of active service with chronic back pain since then.   At one point, he reported that the pain had started in 2008.  Thereafter, there was a report of chronic low back pain.  The Board further notes that there is no postservice incident of injury to the back.  Moreover, D.S., D.C. indicated in the September 2009 private treatment report that the Veteran's back pain had its onset during the Veteran's service in Iraq.  The Board finds it unlikely that the post service lumbar degenerative disc disease is unrelated to the complaints during active service.  As such, service connection is granted for lumbar degenerative disc disease.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

To the extent that the AOJ implies a pre-existing disability, the decisions of the AOJ fail to comply with the presumption of soundness.  In addition, the record fails to establish that there was chronic pathology prior to service.


ORDER

Entitlement to service connection for lumbar degenerative disc disease is granted.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


